Case: 19-30609     Document: 00515546445        Page: 1    Date Filed: 08/31/2020




         United States Court of Appeals
              for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 31, 2020
                                No. 19-30609                         Lyle W. Cayce
                                                                          Clerk

 United States of America,

                                                          Plaintiff—Appellee,

                                    versus

 Thaddeus Beaulieu,

                                                      Defendant—Appellant.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:18-CR-108-1


 Before Wiener, Engelhardt, and Oldham, Circuit Judges.
 Andrew S. Oldham, Circuit Judge:
       The United States prosecuted and convicted Thaddeus Beaulieu for
 felony criminal contempt. The Government concedes that it committed
 prosecutorial misconduct but asks us to affirm Beaulieu’s conviction anyway.
 We refuse and instead vacate the judgment.
                                      I.
                                     A.
       In an interview with the FBI, Beaulieu identified various individuals
 involved in carjackings and bank robberies. One of the criminals was
Case: 19-30609      Document: 00515546445          Page: 2   Date Filed: 08/31/2020




                                   No. 19-30609


 Beaulieu’s cousin and the other was his lifelong friend. Based on that
 interview, the Government decided to call Beaulieu to testify against the
 criminals.
        On April 25, 2018, Assistant United States Attorney (“AUSA”)
 Michael McMahon called Beaulieu to the stand. But Beaulieu refused to
 testify and instead invoked his Fifth Amendment privilege against self-
 incrimination. The district court appointed Cynthia Cimino as Beaulieu’s
 defense counsel under the Criminal Justice Act.
        The following day, April 26, the Department of Justice granted
 Beaulieu immunity from prosecution under 18 U.S.C. §§ 6002–6003. The
 Supreme Court has held that the “use and derivative use” immunity
 afforded by these provisions “is coextensive with the scope of the privilege
 against self-incrimination and is therefore sufficient to compel testimony
 over a claim of the privilege.” Kastigar v. United States, 406 U.S. 441, 453
 (1972). Nevertheless, when AUSA McMahon called Beaulieu to the witness
 stand again, Beaulieu still refused to testify:
        The Court: All right. Are we ready to proceed?
        The Witness: No.
        The Court: He said “no.”
        The Witness: I’m not testifying.
        The Court: All right.
        The Witness: I can’t state—I can’t speak what really
        happened. It’s not going to happen.
        After Beaulieu conferred with counsel, the following exchange
 occurred:
        The Court: Mr. Beaulieu, to be clear, is it your intention not
        to testify today?




                                         2
Case: 19-30609    Document: 00515546445        Page: 3     Date Filed: 08/31/2020




                                No. 19-30609


       The Witness: Yes, ma’am.
       The Court: All right. Are you aware that you can be held in
       contempt of court, civilly and/or criminally, and you could be
       subjected to jail time due to your refusal to testify?
       The Witness: Yes, ma’am.
       The Court: Have you had an opportunity to discuss
       your . . . intention not to testify with your attorney?
       The Witness: Yes, ma’am.
       The Court: Ms. Cimino, have you had an opportunity to
       consult and advise your client on the consequences of his
       decision?
       Ms. Cimino: I have spoken with my client about that, yes,
       ma’am.
       The Court: I think I covered this earlier, but you are aware,
       Mr. Beaulieu, that the government has provided you immunity
       for your testimony?
       The Witness: Yes.
       The Court: And it’s still your intention not to testify?
       The Witness: Yes.
       The Court: All right. You’re aware that the Court is
       ordering you to testify?
       The Witness: Yes.
       The Court: And you still maintain your position that you
       are not going to testify?
       The Witness: Yes.
       The Court: All right. So the Court is going to—I’m going
       to appoint a prosecutor to prosecute this matter. I’m setting a
       hearing for May 15th at 10:00 a.m. . . . on Mr. Beaulieu’s
       contempt allegation . . . .




                                      3
Case: 19-30609        Document: 00515546445             Page: 4      Date Filed: 08/31/2020




                                      No. 19-30609


                                            B.
         The district court appointed AUSA McMahon to prosecute
 Beaulieu’s contempt case. The Government sought a punishment of five
 years of imprisonment, which meant that Beaulieu was entitled to a trial by
 jury. See Bloom v. Illinois, 391 U.S. 194, 211 (1968). Beaulieu was appointed
 new defense counsel after Cimino withdrew on the ground that she could be
 called as a witness at trial.
         Beaulieu’s new defense counsel filed a pretrial motion seeking to
 disqualify AUSA McMahon from prosecuting the case on the ground that he
 was a material witness for the defense. Attached to that motion was an
 affidavit from Cimino describing AUSA McMahon’s interactions with
 Beaulieu. Cimino averred that on April 25, 2018, the U.S. Attorney’s Office
 offered Beaulieu “a letter which granted him complete immunity to testify at
 trial, without any exceptions”; subsequently, she said, the Government
 “took back the original complete immunity letter and provided a second
 letter of immunity on April 25,” which “contained certain exceptions.”
 Cimino claimed that after providing Beaulieu with the second letter, “AUSA
 Michael McMahon stated that Mr. Beaulieu would be prosecuted to the full
 extent of the law if his trial testimony differed in any way from an FBI agent’s
 302 memorandum related to a prior interview of Mr. Beaulieu.” 1 Explaining
 Beaulieu’s decision not to testify, Cimino stated: “Due to the exceptions in
 the second April 25 letter, Mr. Beaulieu invoked his 5th Amendment right
 and refused to testify.” The district court denied the motion to disqualify
 AUSA McMahon.



         1
            “The term ‘302’ refers to an FBI form bearing that number, which serves as an
 official interview memorandum.” United States v. Davis, --- F.3d ---, 2020 WL 4915627, at
 *6 (5th Cir. Aug. 21, 2020) (quotation omitted).




                                            4
Case: 19-30609      Document: 00515546445         Page: 5     Date Filed: 08/31/2020




                                  No. 19-30609


        Beaulieu’s defense counsel also filed a pretrial motion to compel the
 Government to produce the “original complete immunity letter” referenced
 in Cimino’s affidavit. The Government responded with an affidavit from
 AUSA Patrice Harris Sullivan. AUSA Sullivan explained that only two
 immunity letters existed: (1) an informal immunity letter signed by AUSA
 McMahon, dated April 25, 2018; and (2) a formal immunity letter from the
 Department of Justice granting Beaulieu immunity pursuant to 18 U.S.C.
 §§ 6002–6003, dated April 26, 2018. The district court ordered AUSA
 McMahon to search for and produce all letters offering any type of immunity
 to Beaulieu on April 25, 2018, and certify his compliance with the order in
 writing. AUSA McMahon certified that the April 25 and April 26 letters
 described by AUSA Sullivan were the only immunity letters that existed.
        The defense also filed a pretrial motion seeking to recuse the district
 judge under 28 U.S.C. § 455(a). The motion argued that the judge could not
 impartially preside over the case, citing comments she made at the show-
 cause hearing. The district judge denied that motion too.
                                       C.
        At Beaulieu’s contempt trial, the Government had the burden of
 showing: (1) that Beaulieu received a reasonably specific court order; (2) he
 violated the order; and (3) he did so willfully. See United States v. Allen, 587
F.3d 246, 255 (5th Cir. 2009) (per curiam). The Government’s sole witness
 was FBI Agent Steven Rayes. He testified about his interview with Beaulieu,
 which he documented in his 302 memorandum. The Government also
 introduced into evidence excerpts from the transcript of the trial in which
 Beaulieu refused to testify.
        Beaulieu did not dispute that he violated a reasonably specific court
 order. Instead, his defense focused on the third element of the Government’s
 burden: willfulness. Cimino was the defense’s sole witness at trial. She gave




                                        5
Case: 19-30609      Document: 00515546445         Page: 6    Date Filed: 08/31/2020




                                  No. 19-30609


 testimony that differed from the account she gave in her affidavit. At no point
 in her testimony did she claim that Beaulieu was shown two immunity letters
 on April 25, one “complete” and one more limited. Instead, she testified that
 there was one letter dated April 25, signed by AUSA McMahon, and one
 letter dated April 26, from the Department of Justice.
        Cimino testified on direct examination that after Beaulieu received the
 informal immunity letter on April 25, he was uncomfortable testifying
 because the letter contained a carveout stating that the “United States may
 use any statements made in your testimony in a prosecution of you for making
 a false statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of
 justice (18 U.S.C. §[§] 1503, et seq.), or perjury (18 U.S.C. § 1621).” Cimino
 further testified that after reviewing a copy of Agent Rayes’s 302
 memorandum, Beaulieu disputed the accuracy of three facts contained in it:
 “the kind of vehicle in Paragraph 3 of the report,” “a quote that Agent Rayes
 put in Paragraph 4,” and a statement about a phone call in paragraph 5 that
 “Thaddeus was adamant he never received.”
        Cimino testified that she asked AUSA McMahon “what would he do
 if Thaddeus testified a little bit differently from what the agent wrote in the
 302,” and AUSA McMahon responded that “he would prosecute him to the
 full extent of the law.” Cimino testified that she told Beaulieu what AUSA
 McMahon had said, and Beaulieu was “afraid” that if he told the truth on
 the witness stand, AUSA McMahon would prosecute him for deviating from
 the 302 memorandum. Finally, Cimino testified that even after the
 Department of Justice provided a formal immunity letter on April 26, she and
 Beaulieu still had the same concerns because 18 U.S.C. § 6002 contains
 carveouts for “perjury” and “giving a false statement.” She testified that she
 talked to AUSA McMahon again, and AUSA McMahon reiterated that he
 would prosecute Beaulieu “to the full extent of the law should he testify with
 any difference from what was in the agent’s 302.”



                                       6
Case: 19-30609      Document: 00515546445           Page: 7     Date Filed: 08/31/2020




                                   No. 19-30609


        AUSA McMahon then used his cross-examination of Cimino to
 advance his own—that is AUSA McMahon’s—version of events. AUSA
 McMahon asked whether he had “repeatedly” told Cimino that the only
 testimony he wanted from Beaulieu was an identification of the defendants.
 Cimino answered that this was “not my recollection of what the conversation
 was,” to which AUSA McMahon responded, “Of course not.” Cimino
 further explained, “When I asked you specifically if he testified any
 differently at all from what was in the agent’s 302, you unequivocally told me
 that you would prosecute him to the full extent of the law, and that is what I
 communicated to my client.” AUSA McMahon disputed Cimino’s
 testimony, asking, “I never said any discrepancy, did I?” Cimino answered,
 “Yes, you did,” to which AUSA McMahon responded argumentatively,
 “Do you think I’m as dumb as I look? You don’t think I know the law of
 perjury?” Cimino later reiterated that “when I asked you what happens if he
 testifies a little bit differently in a minor way from what the agent wrote in the
 302, . . . you told me ‘I will prosecute him to the fullest extent of the law.’”
 Again taking the opportunity to testify as a fact witness, AUSA McMahon
 responded argumentatively: “I am telling you that’s not true.”
        During closing arguments, AUSA McMahon made numerous
 statements that the Government now concedes amounted to “prosecutorial
 misconduct.” First, the Government admits that AUSA McMahon made
 arguments based on facts not in evidence, claiming that: (1) Beaulieu refused
 to testify because he feared being called a “rat,” even though no evidence
 was introduced to establish that motive; and (2) AUSA McMahon never said
 he would prosecute Beaulieu, even though no witness contradicted Cimino’s
 account of the events. Second, the Government admits that AUSA
 McMahon made inappropriate statements encouraging the jury to consider
 how the district judge might react to its verdict. Specifically, he argued that




                                         7
Case: 19-30609         Document: 00515546445              Page: 8      Date Filed: 08/31/2020




                                        No. 19-30609


 doing anything other than finding Beaulieu guilty would disrespect the judge
 and the court.
         The jury found Beaulieu guilty of criminal contempt. Beaulieu timely
 appealed.
                                             II.
         We begin with Beaulieu’s argument that Chief Judge Nannette
 Jolivette Brown should have recused under 28 U.S.C. § 455(a). The denial of
 a motion to recuse under § 455(a) is reviewed for abuse of discretion. See
 Allen, 587 F.3d at 251.
         Section 455(a) disqualifies a judge from a proceeding in which her
 impartiality might reasonably be questioned. Beaulieu’s brief raises only a
 perfunctory, conclusory argument regarding § 455(a), with no citations to the
 record. We therefore hold the argument is forfeited on appeal. See Cantú v.
 Moody, 933 F.3d 414, 419 (5th Cir. 2019), cert. denied, No. 19-1033, 2020 WL
3146702 (U.S. June 15, 2020).
         Beaulieu raises a separate recusal argument under Federal Rule of
 Criminal Procedure 42(a)(3). That rule states: “If the criminal contempt
 involves disrespect toward or criticism of a judge, that judge is disqualified
 from presiding at the contempt trial or hearing unless the defendant
 consents.” Our review is for plain error. See Fed. R. Crim. P. 52(b). 2




         2
           Beaulieu says that he did not forfeit this argument in the district court and,
 therefore, the abuse of discretion standard applies because: (1) defense counsel stated in a
 motion for a continuance that he needed time to investigate the possibility that Rule 42
 required recusal; and (2) Beaulieu’s recusal motion contained a sentence and footnote
 stating that he was also moving for recusal under the Due Process Clause of the U.S.
 Constitution. Neither of those arguments presented the district court with an “opportunity
 to consider and resolve” whether Rule 42 required recusal. Puckett v. United States, 556




                                              8
Case: 19-30609        Document: 00515546445              Page: 9      Date Filed: 08/31/2020




                                       No. 19-30609


         We find none. Rule 42(a)(3) does not apply to this case because the
 particular conduct that led to Beaulieu’s contempt charge was his refusal to
 testify, rather than an instance of “disrespect toward or criticism of” Chief
 Judge Brown. Fed. R. Crim. P. 42(a)(3). True, at the show-cause hearing,
 the district court expressed “concern . . . that Mr. Beaulieu thinks this is a
 light [matter], that Mr. Beaulieu is mocking the Court, [and] that he thinks
 he can come in here and manipulate the Court.” It’s also true that, in its post-
 trial analysis of Beaulieu’s objections to the Pre-Sentence Report, the district
 court wrote: “Beaulieu displayed disrespect toward the judicial process and
 exhibited a cavalier demeanor regarding the gravity of the offense.” But these
 statements do not change the fact that the United States prosecuted Beaulieu
 for refusing to testify after receiving immunity under 18 U.S.C. §§ 6002–
 6003, rather than showing “disrespect toward or criticism of a judge.” Fed.
 R. Crim. P. 42(a)(3). Because Rule 42(a)(3) does not apply, Beaulieu has
 failed to show an error.
                                            III.
         Beaulieu argues that his conviction should be vacated because AUSA
 McMahon made numerous inappropriate remarks at trial. To prevail on such
 a claim, Beaulieu must make two showings. First, he must show that “the
 prosecutor made an improper remark.” United States v. Fields, 483 F.3d 313,
 358 (5th Cir. 2007) (quoting United States v. Insaulgarat, 378 F.3d 456, 461
 (5th Cir. 2004)). And second, he must show prejudice. See ibid. We hold
 Beaulieu made both showings.




 U.S. 129, 134 (2009). Beaulieu therefore forfeited the argument in the district court, and
 our review is for plain error.




                                             9
Case: 19-30609      Document: 00515546445         Page: 10    Date Filed: 08/31/2020




                                   No. 19-30609


                                       A.
         The Government concedes that AUSA McMahon made numerous
  improper remarks. And that concession is well-taken. “The line separating
  acceptable from improper advocacy is not easily drawn; there is often a gray
  zone.” United States v. Young, 470 U.S. 1, 7 (1985). But there is no gray zone
  here. AUSA McMahon repeatedly expressed his “personal opinion on the
  merits of the case [and] the credibility of the witnesses.” United States v.
  Bennett, 874 F.3d 236, 251 (5th Cir. 2017) (quoting United States v. Boyd, 773
F.3d 637, 645 (5th Cir. 2014)). He repeatedly made arguments at closing
  based on “evidence not presented at trial.” Id. at 254; see also United States
  v. Delgado, 672 F.3d 320, 336 (5th Cir. 2012) (en banc). And he closed by
  telling the jury that it must convict Beaulieu not because of the facts and
  law—but because to rule otherwise would “disrespect or dishonor a chief
  federal district court judge.” See Young, 470 U.S. at 18. These are textbook
  examples of prosecutorial misconduct.
                                       B.
         Even so, “[w]e do not lightly make the decision to overturn a criminal
  conviction on the basis of a prosecutor’s remarks alone.” United States v.
  Virgen-Moreno, 265 F.3d 276, 290 (5th Cir. 2001). Even if a defendant shows
  that the prosecutor’s remarks “were undesirable or even universally
  condemned,” that alone is not sufficient to warrant the vacatur of a
  conviction. Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quotation
  omitted). The defendant must also show that the inappropriate comments
  “so infected the trial with unfairness as to make the resulting conviction a
  denial of due process.” Ibid. (quotation omitted).
         The “determinative question is whether the prosecutor’s remarks
  cast serious doubt on the correctness of the jury’s verdict.” United States v.
  Mendoza, 522 F.3d 482, 492 (5th Cir. 2008) (quotation omitted). In




                                       10
Case: 19-30609       Document: 00515546445          Page: 11     Date Filed: 08/31/2020




                                    No. 19-30609


  answering that question, we may consider “(1) the magnitude of the
  prejudicial effect of the statements, (2) the efficacy of any cautionary
  instructions, and (3) the strength of the evidence of defendant’s guilt.” Ibid.
  (quotation omitted).
         The Government concedes the first element. And again, this
  concession is wise. The magnitude of AUSA McMahon’s misconduct,
  within the specific context of this trial, was overwhelming. From the
  beginning of the opening statement to the end of the closing argument, the
  trial lasted from 12:07 p.m. to 4:27 p.m., including a 77-minute lunch break.
  The jury heard from only two witnesses and received only four exhibits. The
  prosecution’s initial closing argument and rebuttal each lasted less than 10
  minutes. AUSA McMahon’s inappropriate remarks touched almost every
  part of these proceedings. And the district judge did little to intervene or offer
  cautionary instructions. Therefore, Beaulieu easily satisfies the first two parts
  of the prejudice inquiry.
         That leaves only the third part of the prejudice showing: the strength
  of the evidence of Beaulieu’s guilt. See Mendoza, 522 F.3d at 492. Beaulieu
  obviously received a specific order to testify, and he obviously violated that
  order. So there is strong evidence of the first two elements of criminal
  contempt. See Allen, 587 F.3d at 255. The crux of the dispute at trial,
  however, was the third element—whether Beaulieu willfully violated the
  order to testify. And on that element, it’s impossible to separate AUSA
  McMahon’s misconduct from the other evidence against Beaulieu. In fact,
  we cannot separate AUSA McMahon’s existence as the Government’s
  prosecutor from the other evidence against Beaulieu. See Model Rules
  of Pro. Conduct r. 3.7(a) (Am. Bar Ass’n 2020) (generally
  prohibiting a lawyer from “act[ing] as advocate at a trial in which the lawyer
  is likely to be a necessary witness”). After all, if AUSA McMahon did in fact
  threaten to prosecute Beaulieu for correcting factual errors in the 302



                                          11
Case: 19-30609         Document: 00515546445             Page: 12       Date Filed: 08/31/2020




                                        No. 19-30609


  memorandum, then the jury could reasonably determine that Beaulieu’s
  refusal to testify in response to that threat was an understandable and good-
  faith effort to avoid perjury, not a willful violation of a court order. See Fed.
  Power Comm’n v. Metro. Edison Co., 304 U.S. 375, 387 (1938) (requirement in
  a criminal contempt statute that the “fail[ure] or refus[al] to attend and
  testify . . . be ‘willful’ fully protects one whose refusal is made in good
  faith”); Allen, 587 F.3d at 255 (at a minimum, willful “means ‘a gross
  deviation from what a reasonable person would do’” (citation omitted)). And
  the Government’s only evidence in that regard was the testimony of AUSA
  McMahon—which he offered (inappropriately) in the form of prosecutorial
  “argument” from the Government’s counsel table. Cf. Young v. United
  States ex rel. Vuitton et Fils S.A., 481 U.S. 787, 805 (1987). We therefore hold
  that Beaulieu has shown a constitutional error, and he is entitled to relief
  under any standard of review. 3




          3
            The Government says we must apply plain-error review. See Fed. R. Crim. P.
  52(b). It’s true that we must determine whether Beaulieu preserved below each allegation
  of prosecutorial misconduct, and we must review the preserved allegations for abuse of
  discretion and the unpreserved ones for plain error. See, e.g., Bennett, 874 F.3d at 247.
  Beaulieu repeatedly objected to AUSA McMahon’s role as witness-cum-prosecutor. And
  Beaulieu preserved his objections in both pre-trial motions and in mid-trial objections. As
  to the preserved objections, Beaulieu has shown an abuse of discretion. Beaulieu failed to
  object, however, to at least some portions of AUSA McMahon’s improper closing
  “argument.” As to whatever objections Beaulieu forfeited, he is entitled to relief under
  plain-error review. See United States v. Sanchez-Hernandez, 931 F.3d 408, 410 (5th Cir.
  2019). We’ve already held the Government committed an error. The Government does not
  dispute that the error is plain and obvious. And we’ve held that it affected Beaulieu’s
  substantial rights—that is, he was prejudiced by AUSA McMahon’s misconduct. With
  those holdings in place, “the government concedes that this Court should exercise its
  discretion to remedy the error, vacate the conviction, and remand for further proceedings.”
  Red Br. 35.




                                              12
Case: 19-30609       Document: 00515546445               Page: 13   Date Filed: 08/31/2020




                                      No. 19-30609


                                  *        *         *
          “The prosecutor occupies a distinctive position in the criminal justice
  system: he is the hammer that sparks fire on the anvil of justice.” United
  States v. Diaz-Carreon, 915 F.2d 951, 955 (5th Cir. 1990). He represents not
  “an ordinary party to a controversy,” but a “sovereignty whose obligation to
  govern impartially is as compelling as its obligation to govern at all.” Berger
  v. United States, 295 U.S. 78, 88 (1935). His duty is not to “win a case,” but
  to ensure “that justice shall be done.” Ibid. While he may “strike hard
  blows,” he “is not at liberty to strike foul ones.” Ibid. “It is as much his duty
  to refrain from improper methods calculated to produce a wrongful
  conviction as it is to use every legitimate means to bring about a just one.”
Ibid.
          The proceeding below was obviously contentious, with numerous
  accusations of dishonesty and bad faith. Regardless of the circumstances, a
  prosecutor must always adhere to the highest ethical standards of the legal
  profession. The integrity of our criminal-justice system depends on it.
  Because the Government’s conduct in this case fell short of those standards,
  Beaulieu’s conviction is hereby VACATED.




                                           13